Citation Nr: 0830470	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 30 
percent for bowel incontinence associated with irritable 
bowel syndrome.   

3.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active duty service from October 1966 to 
November 1966.
 
The issues of initial higher ratings come before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in January 2006.  The issue of TDIU comes before the 
Board on appeal from a June 2006 rating decision by the RO.  
A notice of disagreement was received in June 2006.  A 
statement of the case with respect to all issues was issued 
in August 2006, and a substantive appeal was received in 
September 2006.  

By rating decision in August 2006, the RO increased the 
rating for bowel incontinence to 30 percent, effective the 
date of claim.  However, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, the RO and Board are required to consider 
entitlement to all available ratings for that condition.  AB 
v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore 
remains in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks higher initial ratings for his service-
connected irritable bowel syndrome and bowel incontinence as 
well as TDIU.  Significantly, a September 1995 VA treatment 
record indicated that the veteran was unable to work due to 
his irritable bowel syndrome.  Subsequently, the veteran was 
afforded VA examinations in June 2000 and June 2005.  
However, both examinations primarily focused on whether 
service connection was warranted and did not sufficiently 
address the rating criteria for these disabilities as well as 
whether the veteran was unemployable due to these 
disabilities.  Further, the RO granted service connection on 
the basis that the veteran's pre-existing disability was 
aggravated during service.  Essentially, the RO found that 
the veteran's irritable bowel syndrome prior to service as 
well as after service was severe, which warranted a 30 
percent disability.  Thus, as the same rating was warranted 
pre and post service, the RO awarded a noncompensable rating.  
However, neither VA examination clearly addressed the 
symptoms the veteran suffered prior to service as opposed to 
the symptoms he suffered after service so that a clear 
assessment can be made concerning the extent of aggravation.  
Thus, for the reasons outlined above, the Board finds that a 
VA examination is necessary to allow for informed appellate 
review.   

The Board notes that further development and adjudication of 
the veteran's claim may provide evidence in support of his 
claim for TDIU.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 
Vet.App. 11 (1998), citing Harris v. Derwinski, 1 Vet.App. 
180 (1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Although the present appeal involves the 
issues of initial higher ratings and TDIU, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Since the Board is remanding this case for another matter, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

    1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the severity of his service-
connected irritable bowel syndrome and 
bowel incontinence and its impact on his 
ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
veteran, the examiner should clearly 
address the irritable bowel syndrome 
symptoms the veteran suffered prior to 
service as opposed to the irritable bowel 
syndrome symptoms he suffered during and 
after service so that a clear assessment 
can be made concerning the extent of 
aggravation.  Moreover, the examiner 
should determine whether the veteran's 
bowel incontinence is manifested by 
excessive leakage and fairly frequent 
involuntary bowel movements or complete 
loss of sphincter control.  Further, the 
examiner should offer an opinion on the 
effect of the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.

3.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
entitlement to the benefits sought on 
appeal is warranted.  If the benefit is 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




